Citation Nr: 1525456	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for bilateral hammertoes, status post sliding osteotomies and extensor tendotomies.

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as a result of toxic exposure at Camp Lejeune.

3. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as a result of toxic exposure at Camp Lejeune.

4.  Entitlement to an increased rating for schizophrenia, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2012 and October 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In July 2012, the Veteran appeared at hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is included in the claims file.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to toxic exposure at Camp Lejeune, was previously before the Board in September 2014, when it was remanded for issuance of a Statement of the Case (SOC).  The SOC was issued and the Veteran has since perfected his appeal on those issues.  However, the issues still require additional development and will be remanded to allow for such development.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, and an increased rating for schizophrenia are REMANDED to the Appeals Management Center (AMC) in Washington, D.C.  The Veteran will be advised if further action on his part is required.


FINDING OF FACT

The Veteran's bilateral hammertoes are manifested by bilateral plantar fasciitis, bilateral foot pain and calluses, right foot drop, and hammertoes on almost all toes.

CONCLUSION OF LAW

The criteria for a 50 percent disability rating for bilateral hammer toes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5278 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's current 30 percent rating for bilateral hammertoes is based on the analogous criteria of Diagnostic Code 5278, which provides ratings for acquired claw foot (pes cavus).  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

While there are other potentially applicable rating criteria for foot disabilities, including Diagnostic Code 5276 (acquired flat foot or per planus) and Diagnostic Code 5284 (other foot injuries), Diagnostic Code 5278 comes closer to describing the Veteran's actual symptoms and offers the highest potential disability rating.  Therefore, the Board will not consider the other rating criteria at any length, because it would not be advantageous to the Veteran to do so.

The Veteran was afforded two VA examinations during the appeals period, one in July 2011 and one in August 2012.  In addition, the record contains the Veteran's written statements, his testimony before the DRO, and copies of his VA treatment records.  The record shows that the Veteran suffers from constant pain in both feet, cannot go barefooted or wear regular shoes, and is unable to stand or walk for more than 15 minutes at a time.  At the hearing he testified that he drug his feet and showed the DRO the toes of both shoes were nearly worn through, although only about eight months old.  His foot problems affected his balance and he frequently developed ulcerations on his feet in addition to his calluses.  

VA treatment records show evidence of a slight drop foot on the right side, for which a brace has been prescribed.  In addition, the August 2012 examination noted bilateral plantar fasciitis, bilateral pes planus, claw toe of both second digits, hammertoes in both feet for digits three, four and five, and degenerative joint disease in his toes.

After considering all of the evidence set forth above, the Board concludes that the Veteran's disability picture most closely approximates the 50 percent rating criteria.   38 C.F.R. § 4.72, Diagnostic Code 5278.  This represents the highest possible schedular rating for this disability.  

Extraschedular Rating

The threshold factor for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to his bilateral hammertoes with pes cavus.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 50 percent disability rating for bilateral hammertoes, status post sliding osteotomies and extensor tendotomies, is granted.





REMAND

The Veteran seeks service connection for peripheral neuropathy of the bilateral upper and lower extremities.  His service treatment records show that at different times during service he was treated for injuries of his hands and legs, which resulted in symptoms similar to those cited at present, particularly pain and numbness or tingling in the affected extremities.  In addition, the Veteran is service connected for residual median neuropathy in the left arm secondary to carpal tunnel surgery in service.  While the Veteran was afforded a VA examination in December 2012, the medical evidence of record does not provide an adequate delineation between this disability and the claimed peripheral neuropathy, nor does it address the questions of causation and aggravation.  An examination and opinion are needed for proper adjudication of this claim.

The Veteran asserts that the neurologic symptoms in his hands are the result of toxic exposure during his time at Camp Lejeune.  The record establishes that the Veteran did serve at Camp Lejeune during the exposure window and VA concedes that he was exposed to the hazardous chemicals in the drinking water.  

At present, while no presumption of service connection exists, VA does afford special consideration to claims based on toxic exposure to contaminated water at Camp Lejeune where the Veteran has been diagnosed with one of the following conditions: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage (with exposure during pregnancy), scleroderma, and neurobehavioral effects.  See Appendix B of VBA Training Letter 11-03 (April 27, 2011).  While this list does not include peripheral neuropathy, inasmuch as an examination is required for other considerations, the examiner should be asked to provide an opinion with respect to the Veteran's toxica exposure and his peripheral neuropathy.

The Board in September 2014 remanded the issue of entitlement to an increased rating for schizophrenia for issuance of a statement of the case.  This has not yet been accomplished.


Accordingly, the case is REMANDED for the following action:


1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not that his current peripheral neuropathy of the bilateral upper and lower extremities was incurred in service, to include the specific injuries to his left arm and right leg, as well as the exposure to contaminated drinking water at Camp Lejeune.  The examiner is asked to address and differentiate between the symptoms of peripheral neuropathy and the symptoms of residual median neuropathy related to left carpal tunnel release surgery for which the Veteran is service-connected.

The examiner is also asked to address whether it is at least as likely as not (probability 50 percent or greater) that any of the Veteran's service-connected disabilities, to include left arm residual median neuropathy and bilateral hammertoes, caused or aggravated (permanently worsened beyond the normal course of the disease) the claimed bilateral peripheral neuropathy of the upper and lower extremities or of any single extremity.

The examiner should provide the rationale for all opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2. Issue a statement of the case on the claim of entitlement to a rating in excess of 30 percent for schizophrenia.  Only if the Veteran timely perfects an appeal should this issue be re-certified to the Board.


3. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 


____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


